Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 11, 2014

                                    No. 04-12-00864-CV

                                  Armando BENAVIDES,
                                        Appellant

                                               v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                   Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-03-44411
                      Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       Appellant's opposed motion for extension of time to file motion for rehearing and/or
motion for reconsideration is hereby GRANTED. Time is extended to February 12, 2014.




                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court